Date of Sentence:                           9 July 1996 Date of Application:                        9 July 1996 Date Application Filed:                    16 July 1996 Date of Decision:                          24 February 1998
Application for Review of Sentence imposed by the Superior Court, Judicial District of Ansonia/Milford at Derby. Docket Number CR94-0020145.
Peter Stark, Esq.                          Standby Counsel For the Petitioner
Paul Gaetano, Esq.                         For the State of Connecticut